Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method for implementing an accelerator program in a processor having at least one programmable logic circuit, the method may include monitoring a use state of the processor as instructions of an application are being executed by the processor. Based on the use state, an accelerator program stored in a library associated with the processor is selected. One of the at least one programmable logic circuits is programmed with the selected accelerator program to execute at least some of the instructions of the application. Kruglick (U.S. Patent Appl. Pub. number 2014/0380025) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a computer program product and a computer system that monitors a plurality of accelerators implemented in a plurality of programmable devices that comprises program instructions that generate from the analyze logged performance an ordered list of test cases for the selected accelerator, ordered from fasted to slowest, determine an estimated time to simulate a selected one of the ordered list of test cases, and when the estimated time to simulate the selected one test case is less than an estimated time to synthesize the selected one test case, an accelerator manager simulate and run the selected one test case, and when the estimated to simulate the selected one test case is greater than the estimated time to synthesize the selected one test case, the accelerator manager synthesize and run the selected one test case. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of hardware accelerators in computer systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114